               Case 2:20-cv-01866-MJP Document 21-1 Filed 03/03/21 Page 1 of 2



 1                                                                  The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     RENALDO WHITE and RANDOLPH NADEAU,                    )
 9   individually and on behalf of all others similarly    )     CASE NO. 2:20-CV-01866-MJP
     situated,                                             )
10                                                         )     [PROPOSED] ORDER GRANTING
                      Plaintiffs,                          )     MOTION TO DISMISS
11
                                                           )
             v.                                                  NOTE FOR HEARING:
12                                                         )     Friday, March 19, 2021
     SYMETRA ASSIGNED BENEFITS SERVICE                     )
13   COMPANY and SYMETRA LIFE INSURANCE                    )     Oral Argument Requested
     COMPANY,                                              )
14                                                         )
                      Defendants.                          )
15                                                         )
16
             This matter came upon Defendants Motion to Dismiss. This Court, having reviewed the
17
     files and records herein, including the submissions of the parties and finding good cause:
18

19   IT IS SO ORDERED that Defendants Motion to Dismiss Plaintiffs’ Complaint is GRANTED.

20           IT IS SO ORDERED this ___ day of                            , 2021.
21

22                                                        The Honorable Marsha J. Pechman
23
     //
24
     //
25
     //
26
     //
27

     [PROPOSED] ORDER GRANTING MOTION                                              KARR TUTTLE CAMPBELL
                                                                                   701 Fifth Avenue, Suite 3300
     TO DISMISS - 1                                                                 Seattle, Washington 98104
     CASE NO. 3:20-CV-005268                                                               Main: (206) 223 1313
     #1364540 v1 / 42726-394                                                                Fax: (206) 682 7100
               Case 2:20-cv-01866-MJP Document 21-1 Filed 03/03/21 Page 2 of 2



 1   Presented by:
 2   s/Medora A. Marisseau
     Medora A. Marisseau, WSBA No. 23114
 3   KARR TUTTLE CAMPBELL
     701 Fifth Avenue, Suite 3300
 4   Seattle, WA 98104
     Phone: (206) 223-1313
 5   Fax: (206) 682-7100
     Email: mmarisseau@karrtuttle.com
 6   Attorneys for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     [PROPOSED] ORDER GRANTING MOTION                              KARR TUTTLE CAMPBELL
                                                                  701 Fifth Avenue, Suite 3300
     TO DISMISS - 2                                                Seattle, Washington 98104
     CASE NO. 3:20-CV-005268                                              Main: (206) 223 1313
     #1364540 v1 / 42726-394                                               Fax: (206) 682 7100
